Title: To James Madison from John Dawson, 1 March 1798
From: Dawson, John
To: Madison, James


Dear Sir!Philadelphia March 1st. 1798.
I thank you for your letter without date, & have had the enclosure deliverd agreeably to your request.
The degrading business between Griswold and Lyon has at length come to an end, without even an censure on either—those gentlemen who were so loud in favour of the expulsion of Lyon, voted against even a censure, when it was to expand to their favourite Griswold, who had committed a more violent outrage—while we were in favour of reprobating both.

We have passd today a bill repealing the law laying a duty on stampd vellum, parchment, & paper by a majority of about 52 to 36—whether the Senate will agree to it is very doubtful; nothing but the voice of the people can force them to do it.
On yesterday we resumd the debates on the approbriations [sic] for the foreign intercourse, & are now engagd in them—I fear that there will be a small majority against the reduction—it is the only question of any consequence which we have had, & of more, in my judgement, than we shall, probably, have during the Session.
We have not one word from our commissioners at Paris, & there is good reason to believe that Spain has taken steps to run the boundary line, agreeably to treaty.
I lament that you have recievd not a copy of Monroes book—Mr Jefferson told me he had forwarded one, or I shoud have attempted it.
If you see Messrs. F. or R. Taylor inform them that their patents are making out & shall be forwarded. Colo Whites survey is defective & shall be returnd to him pointing out the defect.
I beg you to present me to your friends, & to accept the best wishes of Your friend [and] Sert
J Dawson
